Citation Nr: 0523546	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from December 1980 to May 
1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2003 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  Carpal tunnel syndrome of the right upper extremity was 
manifested to a compensable degree within one year of the 
veteran's separation from active service.

3.  Carpal tunnel syndrome of the left upper extremity was 
not present during the veteran's active service and was not 
manifested to a compensable degree within one year of her 
separation from service.

4.  Continuity of symptomatology of carpal tunnel syndrome of 
the left upper extremity since the veteran's separation from 
active service has not been demonstrated by competent and 
credible evidence.

5.  There is no competent medical evidence that the veteran's 
current carpal tunnel syndrome of the left upper extremity is 
etiologically related to an allergic reaction to medication 
suffered by the veteran during her active service.



CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right upper extremity may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

2.  Carpal tunnel syndrome of the left upper extremity was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished by the RO to the veteran in 
December 2002 prior to the adjudication of her claims on 
appeal informed her of the evidence needed to substantiate 
her claims, of the evidence which VA had obtained and would 
attempt to obtain, and of the evidence which she should 
submit in support of her claims.  The RO's letter also 
advised the veteran that it was her responsibility to support 
her claims with appropriate evidence.  A statement of the 
case furnished by the RO to the veteran in February 2004 set 
forth 38 U.S.C. § 5103, Notice to claimants of required 
information and evidence, and 38 U.S.C. § 5103A, Duty to 
assist claimants, and notified the veteran of the reasons and 
bases for the continued denial of her claims.

The RO's letter to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in her possession she 
thought was relevant to her claims, it did, as noted above, 
advise her that it was her ultimate responsibility to support 
her claims with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA.  In 
light of the foregoing, the Board concludes that any VCAA 
notice deficiency did not affect the essential fairness of 
the adjudication of the veteran's claims and that VA has 
fulfilled the duty to notify pursuant to the VCAA and its 
implementing regulations.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005).  

VA has also fulfilled the duty to assist pursuant to the 
VCAAA and its implementing regulations.  VA obtained the 
veteran's service medical records and the post-service 
medical treatment records which she identified.  In addition, 
VA afforded the veteran a VA neurological examination and 
opinion.  The veteran has not identified any additional 
existing evidence which might be relevant to her claims on 
appeal.  Therefore, the Board finds that further assistance 
is not required and that the case is ready for appellate 
review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Organic diseases of the nervous system may be presumed to 
have been incurred in service when the disease is manifested 
to a compensable degree within one year of the veteran's 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.209(a) (2004).

Carpal tunnel syndrome is a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hands, sometimes extending to the elbow.  Dorland's 
Illustrated Medical Dictionary 1626 (28th ed., 1994).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (rating schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe incomplete paralysis.  38 C.F.R. § 4.123 (2004).

Mild neuritis of the median nerve of either the major or 
minor upper extremity warrants an evaluation of 10 percent.  
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2004).  

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).

III. Factual Background 

The veteran's service medical records are negative for any 
complaints or findings of disability of the wrists or hands.  
After her separation from active service in late May 1985, 
the veteran continued to receive medical care at a service 
department hospital as the spouse of a service member on 
active duty.  At the service department hospital primary care 
clinic in early August 1985, the veteran reported a two week 
history of her hands falling asleep when she was working with 
her hands.  On examination, Tinel's test was positive on the 
right for pain and numbness in the fingers.  A compression 
test was positive.  There were no sensory changes 
objectively, and pulses were good.  The assessment was right 
carpal tunnel [syndrome], mild.  The plan was for the veteran 
to take Motrin and wear a splint at bedtime.

When the veteran was seen for follow-up at the service 
department hospital primary care clinic in September 1985, 
the condition of her hands was much improved with use of 
Motrin.  On examination, Tinel's test and a compression test 
were negative, and there was no edema.  The assessment was 
mild carpal tunnel syndrome, resolved.  The veteran was 
advised to use ASA [aspirin] and the splint as needed.  

At a service department hospital primary care clinic in 
September 1991, the veteran complained that her hands became 
painful and went numb.  She indicated that she had bilateral 
carpal tunnel syndrome, right worse than left.  On 
examination, Tinel's test was positive on the right.  The 
assessment was possible carpal tunnel syndrome.  

Thereafter, the veteran continued to be seen at service 
department medical facilities for pain/weakness of the hands 
and wrists.  When she was seen in June 2000, on examination, 
Tinel's test was positive, bilaterally, and the assessment 
was carpal tunnel [syndrome].  

In a statement received in January 2003, the veteran stated:

Shortly after becoming a dependent wife I returned to 
the hospital with problems with my hands.  If I did any 
gripping, as in brushing my teeth, combing my hair, 
writing a letter or sewing on a button, my hand go numb 
and start to hurt.  I was told to use braces and take 
Ibuprophen.  The braces seem to aggravate the 
situation.  I was told later that my hands are not bad 
enough for surgery as they stop hurting with non-
usage...There have been several times over the years I 
have gone to the base hospital with the complaint of my 
hands going numb.  

At a VA neurological examination in June 2003, the impression 
was mild, bilateral carpal tunnel syndrome, primarily 
manifested by sensory changes with repetitive movement.  

The veteran's service medical records show that in service in 
April 1985 the veteran gave birth to her first child by 
Caesarean section delivery and that post-operatively she 
developed a skin rash which was thought by the treating 
physicians to be possibly related to the Ampicillin which had 
been prescribed for the veteran as a pre-operative 
prophylactic measure.  The veteran has stated that several 
months after the birth of her child in April 1985 she was 
informed that she is allergic to penicillin.  She has 
contended that her carpal tunnel syndrome symptoms which 
first appeared in July 1985 might have been allergic reaction 
to the Ampicillin she took in service in April 1985.  
However, the VA neurological examiner who reviewed the 
veteran's claims file and performed a clinical examination in 
March 2003 stated an opinion that it is doubtful that the 
veteran's symptoms of carpal tunnel syndrome in July 1985 
were etiologically related to medication taken in service in 
April 1985 due to the lapse of time between her taking the 
medication in April 1985 and the appearance of symptoms in 
July 1985.  (The Board notes that there is no medical opinion 
of record contrary to the opinion provided by the VA 
neurological examiner in March 2003.)

IV. Analysis

The Board will consider the veteran's claims of entitlement 
to service connection for carpal tunnel syndrome of the right 
upper extremity and for carpal tunnel syndrome of left upper 
extremity separately.  First, however, the Board finds that 
carpal tunnel syndrome is an organic disease of the nervous 
system for which presumptive service connection as a chronic 
disease under the provisions of 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309(a) may be granted, if the other requirements 
for that benefit are met.  The Board also finds that, for 
rating purposes, carpal tunnel syndrome is analogous to 
neuritis of the median nerve.  See 38 C.F.R. §§ 4.20, 4.124a, 
Diagnostic Code 8515 (2004).

With regard to the veteran's claim of entitlement to service 
connection for carpal tunnel syndrome of the right upper 
extremity, the record in this case shows that the disability 
was not present during the veteran's active service but 
rather was first manifested by pain and numbness of the right 
hand/wrist in the two week period prior to the veteran's 
visit to a service department hospital primary care clinic in 
early August 1985 at which mild carpal tunnel syndrome of the 
right upper extremity was diagnosed.  Mild carpal tunnel 
syndrome of the right upper extremity was most recently 
diagnosed at the VA neurological examination in March 2003, 
showing that the veteran currently has that disability.  With 
these facts, because mild neuritis of the median nerve of the 
major extremity warrants a compensable evaluation of 10 
percent under Diagnostic Code 8515 and mild carpal tunnel 
syndrome of the right upper extremity is analogous to mild 
neuritis of the median nerve, the veteran is entitled to 
presumptive service connection for her carpal tunnel syndrome 
of the right upper extremity, and entitlement to that benefit 
is established.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

With regard to the veteran's claim of entitlement to service 
connection for carpal tunnel syndrome of the left upper 
extremity, the evidence of record shows that there is a 
current diagnosis of that disability (at the VA neurological 
examination in March 2003) but that such disability was not 
present during the veteran's active service and was not 
manifested to a compensable degree within one year of her 
separation from active service in May 1985.  In August 1985, 
several months after the veteran's separation from service, 
the physician who evaluated the veteran's complaints at the 
service department hospital priory care clinic diagnosed mild 
carpal tunnel syndrome of the right upper extremity but did 
not diagnose carpal tunnel syndrome of the left upper 
extremity, and the Board notes that there is no evidence of 
record showing a diagnosis of carpal tunnel syndrome of the 
left upper extremity at any time within the one year period 
following the veteran's separation from active service in May 
1985.  

The statement by the veteran in early August 1985 to the 
service department primary care clinic physician that she had 
had symptoms of carpal tunnel syndrome of the left upper 
extremity for two weeks shows only that symptoms of such 
disability were first manifested in July 1985 approximately 
three months after her separation from active service in May 
1985.  For that reason, the Board finds that there has not 
been continuity of symptomatology of carpal tunnel syndrome 
of the left upper extremity since the veteran's separation 
from service.  

There is no competent medical evidence that the veteran's 
current carpal tunnel syndrome of the left upper extremity is 
etiologically related to any incident or manifestation during 
the veteran's active service, to include any allergic 
reaction to Ampicillin in service in April 1985.  The VA 
neurological examiner found that any such relationship was 
unlikely and the veteran, as a lay person, is not qualified 
to offer an opinion on a question of medical diagnosis or 
medical causation, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992), so there is no competent medical evidence 
linking current carpal tunnel syndrome of the left upper 
extremity to the veteran's service.  

The Board concludes that there is no basis in law or fact on 
which service connection for carpal tunnel syndrome of the 
left upper extremity may be granted on a direct or 
presumptive basis, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. §§ 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

As the preponderance of the evidence is against the veteran's 
claim for service connection for carpal tunnel syndrome of 
the left upper extremity, the benefit of the doubt doctrine 
does not apply on that issue.  38 U.S.C.A. § 5107(b) (West 
2002). 


ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the right upper extremity is granted.

Entitlement to service connection for carpal tunnel syndrome 
of the left upper extremity is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


